DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
3.	The application has been amended as follows:
	In claim 15, at the very last line, insert – carrier – after “conductive.”

Allowable Subject Matter
4.	Claims 1-16 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
	In re claims 1 and 15, the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 10, 249,798.  The improvement comprises that the electrically conductive carrier layer is a continuous layer structured in such a way that it has at least one contact-free depression.  
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
7.	Applicant’s arguments, submitted on 3/31/21, with respect to 102(a)(2) rejection have been fully considered and are persuasive.  The objection and rejection, as set forth in the previous office action, have been withdrawn. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
May 19, 2021



/HSIEN MING LEE/